Citation Nr: 0519460	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits based on the death of the 
veteran's surviving spouse in excess of $1,530.36.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In its current status, the case returns to the Board 
following development made pursuant to its April 2004 remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regrettably, this case is not ready for appellate review.  
The April 2004 remand instructed the RO to advise the 
appellant of information necessary to substantiate her claim 
because she had not been given notice under Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO attempted to comply 
with the remand order by sending the appellant a letter 
which, in part, told her what was necessary to support her 
claim for Dependency and Indemnity Compensation (DIC).  This 
is not the benefit sought by this appellant on appeal.  The 
proper issue in this case is whether the appellant is 
entitled to accrued benefits based on the death of the 
veteran's surviving spouse who had been awarded DIC benefits.  

The Board is prohibited from performing the VCAA notice 
function in the first instance, inasmuch as such an action 
could be prejudicial to the appellant.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

Specifically, the RO must provide the appellant notice of the 
types of evidence necessary for establishing entitlement to 
accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2004).  Since this case entails the death of the 
veteran's surviving spouse, the RO should explain to the 
appellant the definition of "child" as defined under the 
provisions of 38 CFR § 3.1000 (d)(2) (2004), and 38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2004).  

In addition, the RO should clarify what evidence it expects 
the appellant to provide, and what evidence it will assist 
the appellant in getting.  Finally, the RO should ask the 
appellant to provide any relevant evidence in her possession, 
provided that it has not been submitted previously.  

One purpose of the previous remand was to afford the 
appellant proper VCAA notices.  A remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In view of the foregoing, the case is returned to the RO for 
the following actions:  

1.  Ensure that all notification and 
development action required by the VCAA 
of 2000 is completed with respect to the 
claim on appeal by completing the 
following: 

Inform the appellant of how to prevail on 
a claim for accrued benefits under the 
provisions of 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000 (2004).  

Provide the appellant of information 
regarding the definition of "child" set 
forth in 38 U.S.C.A. § 5121; 38 CFR § 
3.1000 (d)(2) (2004) and 38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.57 
(2004).  

Advise the appellant of the allocations 
of burdens in obtaining the evidence 
necessary to substantiate the claim and 
ask the appellant to send VA all 
pertinent evidence or information in the 
appellant's possession provided that such 
evidence was not submitted previously.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




